Case: 4:13-cv-00800-SRC Doc. #: 445 Filed: 01/04/21 Page: 1 of 2 PageID #: 26423




                                   UNITED STATES DISTRICT
                                 COURT EASTERN DISTRICT OF
                                 MISSOURI EASTERN DIVISION

MARY BAYES and PHILIP BAYES,

       Plaintiffs,

v.
                                                              Case No. 4:13-cv-00800-SRC
BIOMET, INC., BIOMET ORTHOPEDICS,
LLC, BIOMET U.S. RECONSTRUCTION,
LLC, BIOMET MANUFACTURING, LLC
f/k/a BIOMET MANUFACTURING CORP.,

       Defendants.


 PLAINTIFFS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE REPLY
      TO DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ BILL OF COSTS

        Plaintiffs respectfully submit this motion to extend the deadline to file their reply brief to

Dkt. No. 444 by three days, through and including January 7, 2020. Defendants do not oppose the

relief sought and in support of their motion, Plaintiffs state the following:

     1. Plaintiffs filed their Bill of Costs on December 15, 2020. Dkt. No. 433.

     2. Defendants filed an objection to Plaintiffs’ Bill of Costs on December 28, 2020. Dkt. No.

        444.

     3. Pursuant to Local Rule 8.03(A)(3), Plaintiffs have through and including today, January 4,

        2021, to file a reply brief.

     4. The timeline Plaintiffs had to respond to Defendants’ opposition was intersected by a

        federal holiday and immediately followed by a weekend.             Defendants, having also

        recognized the complexities of deadlines during the holiday season, do not oppose a three-

        day extension. Thus, the new deadline to respond to the opposition would be Thursday,

        January 7, 2021.
Case: 4:13-cv-00800-SRC Doc. #: 445 Filed: 01/04/21 Page: 2 of 2 PageID #: 26424




   5. Pursuant to Fed.R.Civ.P. 6(b)(1)(a), good cause has been shown to grant an extension to

       Plaintiffs and this request comes before the expiration of the deadline.

       Based on the circumstances outlined in this Motion, Plaintiffs respectfully ask the Court to

extend the date to respond to Dkt. No. 444 through January 7, 2021.

Dated: January 4, 2021                          Respectfully submitted,


                                                /s/ Darin L. Schanker
                                                Darin L. Schanker, Esq.
                                                Bachus & Schanker LLC
                                                101 West Colfax Suite 650
                                                Denver, CO 80202
                                                (303) 893-9800 (phone)
                                                (303) 893-9900 (fax)
                                                dschanker@coloradolaw.net
                                                celliott@coloradolaw.net
                                                melanie.sulkin@coloradolaw.net

                                                Attorneys for Plaintiffs



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has been served on all counsel of
record by electronic transmission on January 4, 2021.


                                             /s/ Darin L. Schanker
                                             DARIN L. SCHANKER
